PER CURIAM:
The claimants are the owners of property located on the north side of County Route 72, also known as Deep Hollow Road, in Morgan-town, Monongalia County, West Virginia. The Deep Hollow Road runs east-west. Claimants moved onto the property in November 1978. Claimant, Dennis L. Sanders, originally filed this claim in his own name; however, the record reflects that his wife, Nancy J. Sanders, also has an interest in the property which is the subject of this claim. The Court, on its own Motion, amended the style of the claim to include Nancy J. Sanders as a party claimant. In early 1979, claimants began to experience water problems. They seek $505.00 for bulldozer work and the replacement of gravel on their driveway. Claimant, Dennis L. Sanders, testified that the water came onto his property from State Route 3, known as Summer School Road, from which Deep Hollow Road turns. The ditch lines on Route 3, claimant alleged, were filled with debris and did not carry the water from Route 3. Instead, it flowed downhill from Route 3, across the property on the south side of Deep Hollow Road, over that road and onto claimants’ land. Photographic evidence showed that the ditch lines adjacent to Route 3 were filled with rocks and other types of debris, as well as water flowing out of the ditch lines and across the road.
The testimony and photographs indicate that the damage claimants have experienced arises from respondent’s improper maintenance of the ditch lines on Route 3. Respondent’s failure to maintain the ditch lines resulted in water flowing down the hillside, across Deep Hollow Road, and onto claimants’ property, resulting in the damage alleged. The Court, therefore, makes an award to claimants in the amount sought.
Award of $505.00.